Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6, 8-20 are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6, 10-17 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent No. 10,450,062 to Bova et al. (“Bova”) in view of U.S. Patent No. 10,518,873 to Netzer (“Netzer”) and U.S. Patent No. 3,081,964 to Quenzler (“Quenzler”).
Regarding claim 1, Bova teaches a tiltrotor aircraft, comprising an elongated member (center section of 112, FIGS. 1B and 2B; see also 515, FIG. 5) having a forward end and an aft end (FIGS. 1B and 2B); a wing (120) operably coupled to the elongated member at a point between the forward end and the aft end; a forward rotor assembly (130-1) having forward rotor blades (132-1) and operably coupled to the forward end of the elongated member, the forward rotor assembly operably rotatable between a vertical lift position and a horizontal flight position (FIGS. 1D-1E, 4B-4C, 5; Col. 12, lines 19-31), and an aft rotor assembly (130-2) having aft rotor blades (132-2) and operably coupled to the aft end of the elongated member (FIGS. 1D-1E, 5), the aft rotor assembly configured in a vertical lift position (FIG. 1E), wherein the forward rotor assembly and the aft rotor assembly are positioned along a same axis of the elongated member (FIGS.1D-1E, 5), wherein, during vertical lift, both the forward rotor assembly and the aft rotor assembly are configured in the vertical lift position with propulsion operation (FIGS. 1E, 4B; Col. 5, lines 1-15; Col. 12, lines 19-31), and wherein, during horizontal flight, the forward rotor assembly is configured in the horizontal flight position with propulsion operation (FIGS. 1D, 5, 4C; Col. 12, lines 19-31) and the aft rotor assembly is configured in the vertical lift position with no propulsion operation (Col. 5, lines 11-15, 25-28; Col. 11, lines 11-16; Col. 12, lines 49-60). 
Bova does not explicitly teach the elongated member maintains a substantially continuous width between the forward end and the aft end without tapering into a narrower width. 
Quenzler teaches a tiltrotor aircraft, comprising an elongated member (33) that maintains a substantially continuous width between the forward end and the aft end without tapering into a narrower width (FIGS. 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Bova such that the elongated member maintains a substantially continuous width, as taught by Quenzler, in order to improve aerodynamic efficiencies while reducing stresses on the aircraft, especially when changing thrust directions (see, e.g., Quenzler at Col. 1). Also, it is well settled that merely changing the configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the elongate member maintaining a substantially continuous width. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Bova such that the elongated member maintains a substantially continuous width between the forward and aft ends, in order to improve aerodynamic efficiencies.
Bova teaches an aircraft that is capable of operating during horizontal flight with the aft rotor assembly configured in the vertical lift position with no propulsion operation (Col. 5, lines 11-15, 25-28; Col. 11, lines 11-16; Col. 12, lines 49-60). 
However, in case it is argued that Bova does not explicitly teach this limitation, then Netzer teaches an aircraft, wherein during horizontal flight the forward rotor assembly is configured in the horizontal flight position with propulsion operation and the aft rotor assembly is configured in the vertical lift position with no propulsion operation (Col. 11, lines 4-15; Col. 10, lines 39-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Bova and Quenzler combination such that during horizontal flight the aft rotor assembly is configured in the vertical lift position with no propulsion operation, as taught by Netzer, in order to improve efficiency and conserve power.
Bova does not explicitly teach during horizontal flight, the aft rotor assembly is configured with the aft rotor blades locked parallel to the elongated member. 
Netzer teaches during horizontal flight, the aft rotor assembly is configured with the aft rotor blades locked parallel to the elongated member (Col. 7, lines 47-59; Col. 11, lines 28-39; teaching the rotor blades are folded and parallel to the elongated member, and thus teaching the rotor blades are locked parallel to the elongated member).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Bova and Quenzler combination such that during horizontal flight the aft rotor assembly is configured with the aft rotor blades locked parallel to the elongated member, as taught by Netzer, in order to reduce drag and facilitate forward flight (see, e.g., Netzer at Col. 7, lines 47-59).
Regarding claim 2, the combination of Bova, Quenzler, and Netzer teaches wherein the vertical lift position disposes the rotor blades above the elongated member (Bova at FIG. 1E). 
Regarding claim 3, the combination of Bova, Quenzler, and Netzer teaches wherein the rotor assemblies can feather, fold, or negative pitch the rotor blades (Netzer at Col. 7, lines 47-59).
Regarding claim 4, he combination of Bova, Quenzler, and Netzer teaches wherein the horizontal flight position of the forward rotor assembly positions the forward rotor blades forward of the forward end of the elongated member (Bova at FIGS. 1D, 5). 
Regarding claim 6, the combination of Bova, Quenzler, and Netzer teaches wherein the elongated member is a fuselage (Bova at FIGS. 1D, 5).
Regarding claim 8, the combination of Bova, Quenzler, and Netzer teaches wherein the aft rotor assembly is configured to stop propulsion operation (Netzer at Col. 11, lines 4-13).
Regarding claim 9, the combination of Bova, Quenzler, and Netzer teaches each and every limitation of claim 1 as discussed above, and wherein the forward rotor assembly is configured as a puller rotor, (Bova at Col. 4, lines 54-151). Quenzler teaches wherein the forward rotor assembly is configured as a puller rotor (Col. 3, lines 16-20), and the aft rotor blades are feathered (Col. 11, lines 28-32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Bova, Quenzler, and Netzer combination such that the aft rotor blades are feathered, as taught by Quenzler, in order to reduce drag while in the forward flight position (see, e.g., Quenzler at Col. 11, lines 28-32; see also Netzer at Col. 10, lines 39-48 and Col. 11, lines 22-30, lines 65-67).  
Regarding claim 10, the combination of Bova, Quenzler, and Netzer teaches wherein the axis of the elongated member is a fuselage axis (Bova at FIGS. 1D-1E, 5).
Regarding claim 11, the combination of Bova, Quenzler, and Netzer teaches wherein the rotor assemblies are configured as puller rotors or pusher rotors (Bova at Col. 4, lines 59-62; Col. 7, lines 5-10).
Regarding claim 12, the combination of Bova, Quenzler, and Netzer teaches wherein the rotor assemblies configured as puller rotors have rotor blades configured with a positive pitch angle (Bova at Col. 7, lines 5-10; Col. 11, lines 18-24).
Regarding claim 13, the combination of Bova, Quenzler, and Netzer teaches wherein the rotor assemblies configured as pusher rotors have rotor blades configured with a negative pitch angle (Bova at Col. 11, lines 18-24).
Regarding claim 14, Bova teaches a method for transitioning a tiltrotor aircraft from vertical lift to horizontal flight (Col. 11, lines 11-24), comprising: operating a forward rotor assembly (130-1) having forward rotor blades (132-1) and operably coupled to a forward end of an elongated member (center section of 112, FIGS. 1B and 2B; see also 515, FIG. 5) in a vertical lift position with the forward rotor blades positioned above the elongated member (FIG. 1E); rotating the forward rotor assembly between the vertical lift position and a horizontal flight position with the forward rotor blades positioned forward of the elongated member (Col. 11, lines 11-16; FIG. 1D); and operating an aft rotor assembly (130-2) having aft rotor blades (132-2) and operably coupled to an aft end of the elongated member in a vertical lift position with the aft rotor blades positioned above the elongated member (FIG. 1E) wherein the forward rotor assembly and the aft rotor assembly are positioned along a same axis of the elongated member (FIGS. 1D-1E, 5), wherein, during vertical lift, both the forward rotor assembly and the aft rotor assembly are configured in the vertical lift position with propulsion operation (FIG. 1E, 4B; Col. 5, lines 1-15; Col. 12, lines 19-31), wherein, during horizontal flight, the forward rotor assembly is configured in the horizontal flight position with propulsion operation (FIGS. 1D, 5, 4C; Col. 12, lines 19-31) and the aft rotor assembly is configured in the vertical lift position with no propulsion operation (Col. 5, lines 11-15, 25-28; Col. 11, lines 11-16; Col. 12, lines 49-60); and wherein the forward rotor assembly is operable for propulsion as it rotates between the vertical lift and horizontal lift positions (Col. 5, lines 1-15). 
Bova does not explicitly teach the elongated member maintains a substantially continuous width between the forward end and the aft end without tapering into a narrower width. 
Quenzler teaches a tiltrotor aircraft, comprising an elongated member (33) that maintains a substantially continuous width between the forward end and the aft end without tapering into a narrower width (FIGS. 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Bova such that the elongated member maintains a substantially continuous width, as taught by Quenzler, in order to improve aerodynamic efficiencies while reducing stresses on the aircraft, especially when changing thrust directions (see, e.g., Quenzler at Col. 1). Also, it is well settled that merely changing the configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the elongate member maintaining a substantially continuous width. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Bova such that the elongated member maintains a substantially continuous width between the forward and aft ends, in order to improve aerodynamic efficiencies.
Bova teaches an aircraft that is capable of operating during horizontal flight with the aft rotor assembly configured in the vertical lift position with no propulsion operation (Col. 5, lines 11-15, 25-28; Col. 11, lines 11-16; Col. 12, lines 49-60). 
However, in case it is argued that Bova does not explicitly teach an aircraft that operates during horizontal flight with the aft rotor assembly configured in the vertical lift position with no propulsion operation, then Netzer teaches an aircraft, wherein during horizontal flight the forward rotor assembly is configured in the horizontal flight position with propulsion operation and the aft rotor assembly is configured in the vertical lift position with no propulsion operation (Col. 11, lines 4-15; Col. 10, lines 39-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Bova such that during horizontal flight the aft rotor assembly is configured in the vertical lift position with no propulsion operation, as taught by Netzer, in order to improve efficiency and conserve power. 
Bova does not explicitly teach during horizontal flight, the aft rotor assembly is configured with the aft rotor blades locked parallel to the elongated member. 
Netzer teaches during horizontal flight, the aft rotor assembly is configured with the aft rotor blades locked parallel to the elongated member (Col. 7, lines 47-59; Col. 11, lines 28-39; teaching the rotor blades are folded and parallel to the elongated member, and thus teaching the rotor blades are locked parallel to the elongated member).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Bova and Quenzler combination such that during horizontal flight the aft rotor assembly is configured with the aft rotor blades locked parallel to the elongated member, as taught by Netzer, in order to reduce drag and facilitate forward flight (see, e.g., Netzer at Col. 7, lines 47-59).
Regarding claim 15, the combination of Bova, Quenzler, and Netzer teaches wherein the orientation of the forward rotor assembly transitions a flight direction of the tiltrotor aircraft from a vertical flight direction to a horizontal flight direction (Bova at Col. 6, lines 33-37; Col. 11, lines 11-24).
Regarding claim 16, the combination of Bova, Quenzler, and Netzer teaches wherein the orientation of the forward rotor assembly transitions a flight direction of the tiltrotor aircraft from a horizontal flight direction to a vertical flight direction (Bova at Col. 6, lines 33-37; Col. 5, lines 1-33).
Regarding claim 17, the combination of Bova, Quenzler, and Netzer teaches wherein the aft rotor assembly is configured to be idle during horizontal flight (Bova at Col. 12, lines 49-60; Netzer at Col. 11, lines 4-15). 
Regarding claim 18, the combination of Bova and Netzer teaches each and every element of claim 14 as discussed above, and Quenzler teaches wherein the rotor blades are feathered when the aft rotor assembly is idle during horizontal flight (Col. 11, lines 28-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Bova, Quenzler, and Netzer combination such that the aft rotor blades are feathered, as taught by Quenzler, in order to reduce drag while in the forward flight position (see, e.g., Quenzler at Col. 11, lines 28-32; see also Netzer at Col. 10, lines 39-48 and Col. 11, lines 22-30, lines 65-67).  
Regarding claim 19, the combination of Bova, Quenzler, and Netzer teaches wherein an idle configuration stops the propulsion operation of the aft rotor assembly (Bova at Col. 5, lines 11-15, 25-28; Col. 11, lines 11-16; Col. 12, lines 49-60).
Also, in case it is argued that Bova does not explicitly teach this claim limitation, then Netzer teaches wherein an idle configuration stops the propulsion operation of the aft rotor assembly (Netzer at Col. 11, lines 4-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Bova such that an idle configuration stops the propulsion operation of the aft rotor assembly, as taught by Netzer, in order to conserve power. 
Regarding claim 20, the combination of Bova, Quenzler, and Netzer teaches wherein the aft rotor blades are folded when the aft rotor assembly is idle during horizontal flight (Netzer at Col. 7, lines 47-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Bova such that the aft rotor blades are folded when the aft rotor assembly is idle during horizontal flight, as taught by Netzer, in order to reduce drag.
Response to Arguments
Applicant's arguments filed November 11, 2022 have been fully considered but they are not persuasive and/or are moot in light of the new grounds for rejection. 
Applicant’s arguments directed to the amendments to claims 1 and 14 are moot in light of the new grounds for rejection. 
The combination of Bova, Quenzler, and Netzer teaches each and every limitation of the claims, including “during horizontal flight, the forward rotor assembly is configured in the horizontal flight position with propulsion operation and the aft rotor assembly is configured in the vertical lift position with no propulsion operation, and the aft rotor blades locked parallel to the elongated member,” as recited in claims 1 and 14.
Netzer teaches that during horizontal flight, the forward rotor assembly is configured in the horizontal flight position with propulsion operation and the aft rotor assembly is configured in the vertical lift position with no propulsion operation, and the aft rotor blades locked parallel to the elongated member. For example, Netzer reads: 
 Optionally, when the [dual mode tiltable proprotor assembly] is pivoted in a horizontal orientation for airplane mode, both upstream and downstream proprotors are rotated to provide forward thrust. Alternatively, only the upstream proprotor is rotated in airplane mode while the downstream proprotor is unused… to transition from helicopter to mode to airplane mode, a downstream proprotor which was providing lift during helicopter may gradually slow down, then optionally stop rotation. Concurrently, an upstream proprotor may begin rotating and/or gradually increase rotation speed. (Col. 11, lines 1-15.)

 During airplane mode, blades of a downstream proprotor can increase drag and reduce efficiency of forward flight. In accordance with an embodiment of the disclosure, blades of the unused downstream proprotor may be foldable towards a downstream direction, transitioning from a deployed state into a folded state, in order to advantageously provide a reduced aerodynamic profile of the downstream proprotor during forward flight. (Col. 11, lines 28-35.)

As shown above, the description of Netzer teaches “during horizontal flight, the forward rotor assembly is configured in the horizontal flight position with propulsion operation and the aft rotor assembly is configured in the vertical lift position with no propulsion operation, and the aft rotor blades locked parallel to the elongated member,” as recited in claims 1 and 14. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        

/Nicholas McFall/Primary Examiner, Art Unit 3644